DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-19, 28, 31-33, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel et al. (US 2014/0210605) in view of Kim et al. (US 2014/0146269) and further in view of Boggs et al. (US 2018/0188870)
Regarding claim 16:
Abel discloses:
An instrument panel for a vehicle (abstract), comprising: 
a plurality of displays (paragraph 18); 
a cover that covers the plurality of displays (paragraph 18); 
wherein the plurality of displays comprises:
a flat display that has a flat shape (e.g., paragraph 2).
Abel does not disclose:
(A) that the cover is “glass,” and
(B) “a first frame that supports the plurality of displays and is coupled to the cover glass;”
(C) “the flat display including (i) a first side that is bonded to the cover glass with Optically Clear Resin (OCR) and (ii) a second side that is coupled to the first frame, and 
(D) “a curved display that has a curved shape, the curved display including (i) a first side that is coupled to the cover glass along a curved surface of the cover glass and (ii) a second side that is coupled to the first frame.”  
Regarding (A), (B), and (C):
Kim discloses:
that the cover is glass (paragraph 42);
a first frame that supports the plurality of displays and is coupled to the cover glass (paragraph 27: support frame 10)
the flat display including (i) a first side that is bonded to the cover glass with Optically Clear Resin (OCR) (paragraph 41) and (ii) a second side that is coupled to the first frame (paragraph 42).1
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include the elements taught by Kim.
The rationale is as follows:
Abel and Kim are directed to the same field of art.
Abel discloses a plurality of displays but does not have a lot detail. Note Abel discloses the cover is attached with “an adhesive” (paragraph 19) but doesn’t specify what it is. Kim provides the necessary details to implement the instrument panel of Abel. One of ordinary skill in the art could have included this with predictable results.
Regarding (D):
Boggs discloses:
a curved display that has a curved shape (paragraph 39), the curved display including (i) a first side that is coupled to the cover glass along a curved surface of the cover glass and (ii) a second side that is coupled to the first frame (paragraphs 105-106).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Abel in view of Kim the elements taught by Boggs.
The rationale is as follows:
Abel, Kim, and Boggs are directed to the same field of art.
Boggs discloses that a curved display might be used in a vehicle interior. One of ordinary skill in the art could have substituted one of the flat displays of Abel for the curved display taught by Boggs, as the two are used in the same environment, for the same purpose, and achieve the same result.
Note that in the combination it probably makes sense to use the frame type taught by Boggs for all the displays, instead of the frame of Kim, as it is designed for a vehicle interior. It is the same whether the display is flat or curved.
Regarding claim 17:
Abel, etc., discloses:
wherein the first frame is made of magnesium (Boggs paragraph 140).  
Regarding claim 18:
Abel, etc., discloses:
wherein the first frame comprises: a base; and a plurality of ribs that extend from the base, each of the plurality of ribs having a polygonal cross-section (Boggs paragraph 105: the flanges can be considered ribs; as can be seen in Fig. 14 they can be polygonal).  
Regarding claim 19:
Abel, etc., discloses:
wherein the plurality of displays comprises at least one a Plastic Organic Light-Emitting Diode (POLED) or a Liquid Crystal Display (LCD) (Abel paragraph 6).  
Regarding claim 28:
Abel, etc., discloses:
one or more printed circuit boards (PCBs) for controlling at least one of the plurality of displays (Abel paragraph 19; Fig. 2), wherein the first frame is disposed between the plurality of displays and the one or more PCBs (this follows from Boggs Fig. 14: the PCB of Abel is on the back of the display, and in Boggs Fig. 14 the back of the display protrudes past the frame, so it would be between it).  
Regarding claim 31:
Abel, etc., discloses:
wherein the plurality of displays comprises: a first display that is disposed at a driver seat region; a second display that is disposed at a center fascia region; and a third display that is disposed at a front-passenger seat region (follows from Abel paragraphs 5, 6).  
Regarding claims 32-33 and 41:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 20-25, 29-30, 34-38, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel in view of Kim and Boggs, and further in view of Larry et al. (US 2016/0368379)
Regarding claim 20:
Abel in view of Kim and Boggs discloses an instrument panel as discussed above.
Abel in view of Kim and Boggs does not disclose:
“a second frame coupled to the cover glass; and a back cover that is coupled to the second frame and in contact with a least a portion of the cover glass, the back cover defining defines a space that accommodates the plurality of displays and the first frame therein.”  
Larry discloses:
a second frame coupled to the cover glass (Fig. 2: frame 20); and a back cover that is coupled to the second frame and in contact with a least a portion of the cover glass, the back cover defining defines a space that accommodates the plurality of displays and the first frame therein (Fig. 2: 18).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Abel, Kim, and Boggs the elements taught by Larry.
The rationale is as follows:
Abel, Kim, Boggs, and Larry are directed to the same field of art. Larry discloses a holding method that includes advantageous elements such as room for heat sinks (paragraph 3). One of ordinary skill in the art could have included this with predictable results.
Regarding claim 21:
Abel, etc., discloses:
wherein the second frame is attached to the cover glass, the second frame including a coupling structure that is fastened to the back cover (Larry Fig. 2).  
Regarding claim 22:
Abel, etc., discloses:
a bracket attached to the back cover, the bracket being coupled to be connected to a component of the vehicle (shown in, e.g., Larry Figs. 3-4: elements 22, 46).  
Regarding claim 23:
Abel, etc., discloses:
wherein the bracket has a wave shape and defines a through-hole therein (from Larry paragraph 20 it can have all sorts of ridges, ribs, etc., that would give it a “wave shape.”)  
Regarding claim 24:
Abel, etc., discloses:
wherein the first frame defines a through-hole at a region corresponding to at least one of the plurality of displays (this is shown in multiple references: in Boggs the first frame is open in front of the display, and in Larry the bezel surrounds it so the front can be considered a through-hole).  
Regarding claim 25:
Abel, etc., discloses:
a back cover that defines a space for accommodating the plurality of displays and the first frame therein (Larry Fig. 2: 60); and a thermal pad disposed in the through-hole and configured to discharge heat from the at least one of the plurality of displays to the back cover (Larry paragraph 26).  
Regarding claim 29:
Abel, etc., discloses:
an aluminum plate that is in contact with the first frame and a rear surface of at least one of the plurality of displays (the bracket can be aluminum as per Larry paragraph 28).  
Regarding claim 30:
Abel, etc., discloses:
further comprising a haptic actuator configured to provide a haptic feedback to at least one of the plurality of displays (Abel paragraph 11), wherein the haptic actuator is supported by the aluminum plate and is in contact with the at least one of the plurality of displays (follows from the combination: if the display is supported by the aluminum plate as taught by Larry, then the haptic actuator will be here).
Regarding claims 34-38 and 42:
  All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 27 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel in view of Kim and Boggs, and further in view of Ma (US 5,623,392)
Regarding claim 27:
Abel, etc., discloses an instrumental panel as discussed above.
Abel, etc., does not disclose:
“a fan configured to cool at least one of the plurality of displays. “
Ma discloses:
a fan configured to cool at least one of the plurality of displays (abstract)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Abel, etc., the elements taught by Ma.
The rationale is as follows:
Abel, Kim, Boggs, and Ma are all directed to the same field of art.
Ma discloses a method that can improve cooling. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 40:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 26 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel in view of Kim and Boggs, and further in view of Masuda et al. (US 2016/0011021)
Regarding claim 26:
Abel, etc., discloses an instrument panel as discussed above.
Abel, etc., does not disclose:
“a wall disposed between the cover glass and at least one of the plurality of displays, the wall being configured to provide sealing between the cover glass and the at least one of the plurality of displays.”
Masuda discloses:
 a wall disposed between the cover glass and at least one of the plurality of displays, the wall being configured to provide sealing between the cover glass and the at least one of the plurality of displays (paragraph 31: “optically transparent sheet”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Abel, etc., the elements taught by Masuda.
The rationale is as follows:
Abel, Kim, Boggs, and Masuda are directed to the same field of art.
Masuda discloses “an optically transparent sheet” can be used as an optically transparent resin to bond elements in this exact situation. A sheet is a wall, and therefore one of ordinary skill in the art could have included this with predictable results.
Regarding claim 39:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive.
Applicant argued that their amendment to the claims rendered it allowable. Applicant argued (starting the bottom of page 7) against Park. The Examiner agrees Park does not disclose the entirety of the new language of the claims.
Applicant next (starting page 8) argues against Abel, and Abel in view of Boggs. However, the rejection now includes the teaching of Kim. Between these three all elements (of the independent claims) are taught as discussed above. Therefore applicant’s arguments are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2010/0201816); Kim (US 2019/0343009).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that part (ii) is also taught by Boggs as discussed below.